Citation Nr: 0111051	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  97-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a fracture to the right and left 
mandible, healed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1970 to September 1973.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a compensable disability rating for the 
residuals of the mandible fractures.  The veteran perfected 
an appeal of that decision.

In a November 1997 supplemental statement of the case and 
rating decision, the RO increased the rating for the claimed 
disability from zero to 10 percent.  The veteran has not 
withdrawn his appeal of the assigned rating, and contends 
that a higher rating is warranted.  The Board finds, 
therefore, that the issue of entitlement to an increased 
rating for the residuals of the mandible fractures remains in 
contention.

The veteran's case was previously before the Board in July 
1998, at which time the Board remanded the case to the RO for 
additional development.  A review of the development 
completed by the RO following the remand does not indicate 
that the RO complied with the remand instructions, and the 
Board finds that an additional remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the veteran is 
entitled to compliance with the Board's remand instructions 
as a matter of law).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  For these reasons a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is the RO's 
responsibility, however, to ensure that all appropriate 
development is undertaken in this case.  

The veteran contends that his jaw symptoms include deformity, 
pain, grinding and popping on use, asymmetry of movement, 
excessive sweating in the right temporal area when eating, 
pressure and tension in the jaw and neck, and the ability to 
eat only soft foods.  Although the residuals of the mandible 
fractures are rated as a dental disability, the disability 
pertains to the musculoskeletal system.  As such, the 
evaluation of the disability must include all of the 
functional limitations resulting from the disorder.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The RO afforded the veteran a VA examination in March 1997.  
An X-ray study at that time showed that the right condylar 
head was gnarled and irregular, with increased sclerosis and 
irregularity of the entire surface area.  The report 
indicates that "the condylar head was functioning off the 
imminence and on opening does not translate."  The clinical 
significance of that finding is not clear.  The left 
subcondylar head was grossly normal, with some bony 
projections medially and a decrease in joint space.

Because the March 1997 examination report did not document 
all of the functional limitations caused by the residuals of 
the mandible fractures, in the July 1998 remand the Board 
instructed the RO to provide the veteran an additional 
examination.  That examination was conducted in January 1999, 
but was not complete because the examiner did not have access 
to the claims file and the veteran was not able to fully 
cooperate in conducting the examination due to a headache.  
The examiner did obtain a magnetic resonance image (MRI), 
which showed severe degenerative changes in both condyles, 
worse on the right.

In a May 1999 statement the veteran disagreed with some of 
the findings shown in the report of the January 1999 
examination, and on subsequent contact with the RO he agreed 
to attend an additional examination.  The documents in the 
claims file show that an additional examination was 
requested, and that the claims file was forwarded to the VA 
medical center (MC) in November 1999 for review prior to the 
examination.  The file contains an abbreviated examination 
report indicating that an examination was performed in 
February 2000 and that a special MRI was required, but that 
the veteran refused to cooperate with the MRI.  In June 2000, 
however, he did participate in an additional MRI.  It is not 
clear from the claims file whether the requested examination 
was completed in February 2000; the report of the 
examination, if performed, is not in file.  In any event, the 
evidence of record does not adequately document the severity 
of the disability resulting from the mandible fractures.  
Although the Board regrets the additional delay in resolving 
the veteran's appeal, the Board finds that an additional 
remand is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for the residuals 
of the mandible fractures since August 
1995.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

3.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that a 
VA examination is being scheduled, and 
that his failure to appear for and 
cooperate with the scheduled examination 
may result in the denial of his pending 
appeal.

4.  The RO should provide the veteran an 
examination by a VA oral surgeon for the 
purpose of documenting the severity of 
the residuals of the mandible fractures.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including an X-ray study or MRI, 
that are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
examination of the mandible and provide a 
diagnosis for any pathology found.  The 
examiner should also document all 
manifestations of the mandible 
disability, including damage to the teeth 
(grinding); jaw pain, popping, and 
stiffness; muscle spasms in the jaw 
and/or neck; headaches; tinnitus; and any 
other affect on masticatory function.

Based on the degree of residual motion, 
the examiner should provide an opinion on 
whether any malunion of the mandible 
results in slight, moderate, or severe 
displacement of the mandible.  The 
examiner should also determine the range 
of motion of the temporomandibular 
articulation in terms of the inter-
incisal range and the range of lateral 
excursion, in millimeters.  The examiner 
should also provide an opinion on whether 
the degeneration of either condyle is so 
severe as to be equal to loss of the 
condyle process.

The examiner should also describe any 
functional loss pertaining to the 
temporomandibular joints, including the 
inability to perform normal working 
movements of the joints with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also 
be asked to evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from use, as in eating, 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of function are 
supported by the objective evidence of 
joint pathology.  The examiner should 
provide the complete rationale for all 
opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher rating for the 
residuals of the mandible fractures.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


